                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                           Civil Action No. 5:19-cv-249-FL
____________________________________
                                        )
MATTHEW BRADLEY,                        )      DEFENDANT ANALYTICAL
                                        )      GRAMMAR, INC.’S MOTION
      Plaintiff,                        )      FOR SUMMARY JUDGMENT
v.                                      )
                                        )
ANALYTICAL GRAMMAR, INC.,               )
                                        )
      Defendant.                        )
____________________________________)


       Pursuant to Federal Rule of Civil Procedure 56, Defendant Analytical Grammar, Inc.

(“Analytical”) moves for summary judgment on both claims raised by Plaintiff Matthew Bradley

(“Bradley”) and on its corresponding counterclaims for declaratory judgment.

       Summary judgment is proper in this case because there is no genuine issue of material

fact and because Analytical is entitled to judgment as a matter of law.

       The instant motion is based on the memorandum of points and authorities, statement of

material facts, the appendix thereto, and the declarations and exhibits filed in support hereof; the

papers on file in this matter; and on such other evidence or argument as the Court may consider

in a hearing on this matter.

Dated: July 17, 2020

                                              Respectfully submitted,

                                              Analytical Grammar, Inc.

                                              By its attorneys:

                                              DAN BOOTH LAW LLP

                                              /s/ Dan Booth



PPAB 5723750v1                         1
           Case 5:19-cv-00249-FL Document 26 Filed 07/17/20 Page 1 of 3
                                      Daniel G. Booth
                                      60 Thoreau Street, #121
                                      Concord, MA 01742
                                      dan@danboothlaw.com
                                      Local Civil Rule 83.1(e) Special Appearance

                                      PARKER POE ADAMS & BERNSTEIN LLP

                                      Christopher M. Thomas
                                      N.C. State Bar No. 31834
                                      christhomas@parkerpoe.com
                                      PNC Plaza
                                      301 Fayetteville Street, Suite 1400 (27601)
                                      P.O. Box 389
                                      Raleigh, North Carolina 27602-0389
                                      Telephone: (919) 835-4626
                                      Facsimile: (919) 834-4564
                                      Local Civil Rule 83.1(d) Counsel




PPAB 5723750v1                         2
           Case 5:19-cv-00249-FL Document 26 Filed 07/17/20 Page 2 of 3
                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true copy of the foregoing was electronically filed

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the following:

                                          Albert P. Allan
                                  ALLAN LAW FIRM, PLLC
                                   435 East Morehead Street
                                       Charlotte, NC 28202
                               Email: alallan@allaniplitigation.com



This the 17th day of July, 2020.

                                             /s/ Dan Booth
                                             Dan Booth
                                             Dan Booth Law LLC
                                             60 Thoreau Street, #121
                                             Concord, MA 01742
                                             dan@danboothlaw.com
                                             Local Civil Rule 83.1(e) Special Appearance

                                             Christopher M. Thomas
                                             N.C. State Bar No. 31834
                                             christhomas@parkerpoe.com
                                             Parker Poe Adams & Bernstein LLP
                                             PNC Plaza
                                             301 Fayetteville Street, Suite 1400 (27601)
                                             P.O. Box 389
                                             Raleigh, North Carolina 27602-0389
                                             Telephone: (919) 835-4626
                                             Facsimile: (919) 834-4564
                                             Local Civil Rule 83.1(d) Counsel




PPAB 5723750v1                         3
           Case 5:19-cv-00249-FL Document 26 Filed 07/17/20 Page 3 of 3
